


EXHIBIT 10.31

 

SPX CORPORATION
2005 NON-EMPLOYEE DIRECTORS’
COMPENSATION PLAN

 

Table of Contents

 

SECTION 1.

ESTABLISHMENT OF PLAN

1

1.1

Establishment

1

1.2

Purpose

1

1.3

Restatement Effective Date

1

 

 

 

SECTION 2.

DEFINITIONS

2

 

 

 

SECTION 3.

ELIGIBILITY

5

 

 

 

SECTION 4.

PERFORMANCE SHARES

6

4.1

Grant & Vesting Schedule

6

4.2

Forfeiture

8

4.3

Payout

8

4.4

Adjustment in Capitalization

8

4.5

Dividends

9

4.6

Conversion of EVA Bank Balances

9

 

 

 

SECTION 5.

AMENDMENT AND TERMINATION

10

 

 

 

SECTION 6.

MISCELLANEOUS

11

6.1

Administration

11

6.2

Delegation

11

6.3

Rights of Directors

11

6.4

Funding Not Required

11

6.5

Non-Alienation

12

6.6

Tax Withholding

12

6.7

Indemnification

12

6.8

Requirements of Law

12

6.9

Governing Law

12

6.10

Construction

13

 

i


 


SECTION 1.  ESTABLISHMENT OF PLAN


 

1.1                                 Establishment.  SPX Corporation, a Delaware
corporation, established the “SPX CORPORATION 2005 NON-EMPLOYEE DIRECTORS’
COMPENSATION PLAN” (the “Plan”) effective as of February 28, 2005.

 

1.2                                 Purpose.  In conjunction with the SPX
Corporation 1997 Non-Employee Directors’ Compensation Plan, the purpose of the
Plan is to advance the interests of the Company and its shareholders by
providing a compensation program for Non-Employee Directors.  Such program
utilizes, in part, Performance Shares where the vesting of such Performance
Shares depends on certain performance thresholds, thereby presenting a strong
incentive to enhance shareholder value.  By thus compensating Non-Employee
Directors, the Company seeks to attract, retain, compensate and motivate those
highly competent individuals whose judgment, initiative, leadership, and efforts
are important to the continued success of the Company.

 

1.3                                 Restatement Effective Date.  The Plan is
hereby amended and restated effective as of December 17, 2008.

 


 


SECTION 2.  DEFINITIONS


 

As used herein, the following terms shall have the meanings hereinafter set
forth:

 


(A)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(B)                                 “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ONE OF THE FOLLOWING:


 

(I)                                     ANY PERSON, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT), EXCLUDING, FOR THIS
PURPOSE, THE COMPANY OR ANY SUBSIDIARIES, ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY OR ITS SUBSIDIARIES WHICH ACQUIRES BENEFICIAL OWNERSHIP OF VOTING
SECURITIES OF THE COMPANY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY OF SECURITIES OF THE
COMPANY REPRESENTING FIFTEEN PERCENT (15%) OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES; PROVIDED, HOWEVER, THAT NO CHANGE
OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED AS THE RESULT OF AN ACQUISITION OF
SECURITIES OF THE COMPANY BY THE COMPANY WHICH, BY REDUCING THE NUMBER OF VOTING
SECURITIES OUTSTANDING, INCREASES THE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP
INTEREST OF ANY PERSON TO FIFTEEN PERCENT (15%) OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES, BUT ANY SUBSEQUENT INCREASE
IN THE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP INTEREST OF SUCH A PERSON IN THE
COMPANY SHALL BE DEEMED A CHANGE OF CONTROL; AND PROVIDED FURTHER THAT IF THE
BOARD DETERMINES IN GOOD FAITH THAT A PERSON WHO HAS BECOME THE BENEFICIAL OWNER
DIRECTLY OR INDIRECTLY OF SECURITIES OF THE COMPANY REPRESENTING FIFTEEN PERCENT
(15%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES HAS INADVERTENTLY REACHED THAT LEVEL OF OWNERSHIP INTEREST, AND IF
SUCH PERSON DIVESTS AS PROMPTLY AS PRACTICABLE A SUFFICIENT AMOUNT OF SECURITIES
OF THE COMPANY SO THAT THE PERSON NO LONGER HAS A DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP INTEREST IN FIFTEEN PERCENT (15%) OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES, THEN NO CHANGE OF CONTROL SHALL BE
DEEMED TO HAVE OCCURRED; OR

 

(II)                                  DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS (NOT INCLUDING ANY PERIOD PRIOR TO THE EFFECTIVE DATE), INDIVIDUALS WHO AT
THE BEGINNING OF SUCH TWO-YEAR PERIOD CONSTITUTE THE BOARD AND ANY NEW DIRECTOR
(EXCEPT FOR A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT
TO EFFECT A TRANSACTION DESCRIBED ELSEWHERE IN THIS SUBSECTION (B)) WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL
IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE
ELECTION OR NOMINATION OF ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF; OR

 

(III)                               THE SHAREHOLDERS OF THE COMPANY APPROVE A
PLAN OF COMPLETE LIQUIDATION OF THE COMPANY, AN AGREEMENT FOR THE SALE OR OTHER
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS,
OR A PLAN OF

 

2


 

REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER
CORPORATION, EXCEPT FOR A REORGANIZATION, MERGER OR CONSOLIDATION IN WHICH THE
SECURITY OWNERS OF THE COMPANY IMMEDIATELY PRIOR TO THE REORGANIZATION, MERGER
OR CONSOLIDATION CONTINUE TO OWN AT LEAST EIGHTY-FIVE PERCENT (85%) OF THE
VOTING SECURITIES OF THE NEW (OR CONTINUING) ENTITY IMMEDIATELY AFTER SUCH
REORGANIZATION, MERGER OR CONSOLIDATION.

 


(C)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED. REFERENCES TO ANY SECTION OF THE CODE SHALL INCLUDE ANY
SUCCESSOR PROVISION THERETO AND APPLICABLE REGULATIONS OR GUIDANCE THEREUNDER.


 


(D)                                 “COMPANY” MEANS SPX CORPORATION, A DELAWARE
CORPORATION.


 


(E)                                  “ESTABLISHMENT DATE” MEANS FEBRUARY 28,
2005.


 


(F)                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  REFERENCES TO ANY SECTION OF THE EXCHANGE ACT
SHALL INCLUDE ANY SUCCESSOR PROVISION THERETO AND APPLICABLE REGULATIONS OR
GUIDANCE THEREUNDER.


 


(G)                                 “FAIR MARKET VALUE” MEANS, AS TO ANY DATE,
THE CLOSING PRICE OF A SHARE OF SPX COMMON STOCK AS REPORTED IN THE
“NYSE-COMPOSITE TRANSACTIONS” SECTION OF THE MIDWEST EDITION OF THE WALL STREET
JOURNAL FOR SUCH DATE OR, IF NO PRICES ARE QUOTED FOR SUCH DATE, ON THE NEXT
PRECEDING DATE ON WHICH SUCH PRICES OF SPX COMMON STOCK ARE SO QUOTED.


 


(H)                                 “NON-EMPLOYEE DIRECTOR” MEANS ANY PERSON WHO
IS A MEMBER OF THE BOARD AND WHO IS NOT, AS OF THE DATE OF AN AWARD UNDER THE
PLAN, AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(I)                                     “PERFORMANCE SHARE” MEANS THE EXPRESSION
ON THE COMPANY’S BOOKS WHICH IS EQUIVALENT TO ONE SPX SHARE.


 


(J)                                     “RETURN CONDITION” MEANS, FOR THE
APPLICABLE MEASUREMENT PERIOD, THAT THE TOTAL SHAREHOLDER RETURN EXCEEDS THE S&P
RETURN.


 


(K)                                  “S&P RETURN” MEANS THE PERCENTAGE RETURN OF
THE S&P 500 COMPOSITE INDEX (USING TOTAL SHAREHOLDER RETURN OF THE S&P 500
COMPOSITE INDEX AS REPORTED BY INTERACTIVE DATA CORPORATION (OR ANY APPLICABLE
SUCCESSOR ENTITY THERETO)) DURING THE APPLICABLE MEASUREMENT PERIOD.


 


(L)                                     “SPX COMMON STOCK” OR “SPX SHARE” MEANS
THE COMMON STOCK, PAR VALUE $10.00 PER SHARE, OF THE COMPANY.


 


(M)                               “TOTAL SHAREHOLDER RETURN” MEANS THE
PERCENTAGE CHANGE IN THE FAIR MARKET VALUE OF ONE SPX SHARE (USING TOTAL
SHAREHOLDER RETURN OF THE SPX COMMON STOCK AS REPORTED BY INTERACTIVE DATA
CORPORATION (OR ANY APPLICABLE SUCCESSOR ENTITY THERETO)) DURING THE APPLICABLE
MEASUREMENT PERIOD.

 

3



 


(N)                                 “409A CHANGE IN CONTROL” SHALL HAVE THE SAME
MEANING AS UNDER THE SPX CORPORATION 1997 NON-EMPLOYEE DIRECTORS’ COMPENSATION
PLAN.

 

4


 


SECTION 3.  ELIGIBILITY


 

Each Non-Employee Director as of the Establishment Date and each person who
becomes a Non-Employee Director after the Establishment Date shall be eligible
to participate in the Plan.  Upon the date on which any such person ceases to be
a Non-Employee Director, such person shall not be eligible to participate in the
Plan thereafter.

 

5

 


SECTION 4.  PERFORMANCE SHARES


 

4.1                                 Grant & Vesting Schedule.  With respect to
service during each calendar year after December 31, 2004, and to the extent
determined by the Board in its sole discretion, each Non-Employee Director
serving as such on the applicable grant date shall receive a grant of 2,500
Performance Shares on January 1 of the applicable calendar year (or such other
date as the Board may provide).

 

With respect to Performance Shares granted to Non-Employee Directors in 2005,
such Performance Shares shall vest (provided the Non-Employee Director is still
a member of the Board as of the applicable date) as follows:

 


(A)                                  ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON:


 

(I)                                     THE FIRST ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH FIRST ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

(II)                                  THE SECOND ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

(III)                               THE THIRD ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.

 


(B)                                 ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON:


 

(I)                                     THE SECOND ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE FIRST
ANNIVERSARY OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND
ANNIVERSARY DATE; OR, IF SUCH RETURN CONDITION IS NOT MET,

 

(II)                                  THE THIRD ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE FIRST
ANNIVERSARY OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD
ANNIVERSARY DATE.

 


(C)                                  ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON THE THIRD ANNIVERSARY OF THE GRANT DATE IF THE RETURN
CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE SECOND ANNIVERSARY
OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.


 

Notwithstanding the foregoing, for purposes of determining the vesting
measurement periods (and applicable vesting dates, if any) of any Performance
Shares granted to Non-Employee Directors in 2005, the grant date of such
Performance Shares shall be deemed to be January 1, 2005.

 

6


 

With respect to any Performance Shares granted to a Non-Employee Director on or
after January 1, 2006, such awards shall vest (provided the Non-Employee
Director is still a member of the Board as of the applicable date) as follows:

 


(X)                                   ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON:


 

(I)                                     THE FIRST ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH FIRST ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

(II)                                  THE SECOND ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

(III)                               THE THIRD ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.

 


(Y)                                 ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON:


 

(I)                                     THE SECOND ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE FIRST
ANNIVERSARY OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND
ANNIVERSARY DATE; OR, IF SUCH RETURN CONDITION IS NOT MET,

 

(II)                                  THE SECOND ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH SECOND ANNIVERSARY DATE; OR, IF SUCH
RETURN CONDITION IS NOT MET,

 

(III)                               THE THIRD ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.

 


(Z)                                   ONE-THIRD (1/3) OF THE PERFORMANCE SHARES
GRANTED SHALL VEST ON:


 

(I)                                     THE THIRD ANNIVERSARY OF THE GRANT DATE
IF THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE SECOND
ANNIVERSARY OF THE GRANT DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD
ANNIVERSARY DATE; OR, IF SUCH RETURN CONDITION IS NOT MET,

 

(II)                                  THE THIRD ANNIVERSARY OF THE GRANT DATE IF
THE RETURN CONDITION IS MET FOR THE MEASUREMENT PERIOD DATING FROM THE GRANT
DATE TO THE DAY IMMEDIATELY PRECEDING SUCH THIRD ANNIVERSARY DATE.

 

Notwithstanding the foregoing, for purposes of determining the vesting
measurement periods (and applicable vesting dates, if any) of any Performance
Shares granted to Non-Employee Directors in 2006, the grant date of such
Performance Shares shall be deemed to be January 1, 2006.

 

7


 

4.2                                 Forfeiture.  Any unvested Performance Shares
shall be forfeited and cancelled upon the earlier of (i) the date on which the
Non-Employee Director ceases to be a member of the Board for any reason other
than death, disability or retirement from the Board after attaining age seventy,
or (ii) the third anniversary of the applicable grant date if the applicable
Return Condition(s) was not met as provided above.  Notwithstanding the
foregoing, any unvested Performance Shares (which have not been forfeited and
cancelled pursuant to the preceding sentence) shall vest upon the earlier of
(i) the date on which the Non-Employee Director ceases to be a member of the
Board due to the death or disability of the Non-Employee Director, (ii) the
retirement of the Non-Employee Director from the Board after attaining age
seventy or (iii) a Change of Control.

 

4.3                                 Payout.

 


(A)                                  UPON THE VESTING OF ANY PERFORMANCE SHARES
AND SUBJECT TO PARAGRAPH (B) BELOW, THE PERFORMANCE SHARES SHALL BE PAID OUT IN
CASH ON THE APPLICABLE VESTING DATE (OR AS SOON AS ADMINISTRATIVELY FEASIBLE
THEREAFTER BUT NO LATER THAN 60 DAYS AFTER SUCH VESTING DATE).  THE CASH PAYMENT
SHALL EQUAL THE FAIR MARKET VALUE, DETERMINED AS OF THE APPLICABLE VESTING DATE,
OF THE NUMBER OF SPX SHARES THAT ARE EQUAL TO THE APPLICABLE NUMBER OF
PERFORMANCE SHARES THAT ARE VESTING ON SUCH VESTING DATE.  ANY PAYMENT THAT IS
MADE DUE TO THE DEATH OF A NON-EMPLOYEE DIRECTOR SHALL BE PAYABLE TO THE
SURVIVING BENEFICIARY OR BENEFICIARIES AS SUCH NON-EMPLOYEE DIRECTOR MAY HAVE
DESIGNATED BY NOTICE IN WRITING TO THE COMPANY OR BY WILL, OR, IF NO
BENEFICIARIES ARE SO DESIGNATED, THE LEGAL REPRESENTATIVE OF SUCH NON-EMPLOYEE
DIRECTOR’S ESTATE.


 


(B)                                 NOTWITHSTANDING PARAGRAPH (A) ABOVE, TO THE
EXTENT THAT PERFORMANCE SHARES VEST PURSUANT TO A CHANGE OF CONTROL AS PROVIDED
IN SECTION 4.2 (OR SECTION 4.6) AND ARE SUBJECT TO CODE SECTION 409A, SUCH
PERFORMANCE SHARES SHALL BE PAID IN CASH ON THE APPLICABLE DATE (OR AS SOON AS
ADMINISTRATIVELY FEASIBLE THEREAFTER BUT NO LATER THAN 60 DAYS AFTER SUCH DATE)
SUCH PERFORMANCE SHARES (ASSUMING FOR THESE PURPOSES THAT NO SUCH CHANGE OF
CONTROL HAD OCCURRED, AND THAT ANY APPLICABLE RETURN CONDITION WAS MET) WOULD
HAVE OTHERWISE VESTED, PROVIDED THAT IN THE EVENT OF A 409A CHANGE IN CONTROL
(WHICH 409A CHANGE IN CONTROL MAY OCCUR CONCURRENTLY WITH OR AFTER A CHANGE OF
CONTROL), SUCH PERFORMANCE SHARES SHALL BE PROMPTLY PAID OUT IN CASH UPON THE
409A CHANGE IN CONTROL (OR AS SOON AS ADMINISTRATIVELY FEASIBLE THEREAFTER BUT
NO LATER THAN 60 DAYS AFTER SUCH 409A CHANGE IN CONTROL).


 

4.4                                 Adjustment in Capitalization.  In the event
of any change in the outstanding shares of SPX Common Stock that occurs after
the Establishment Date by reason of a SPX Common Stock dividend or split,
recapitalization, merger, consolidation, combination, exchange of shares, or
other similar corporate change, the aggregate number of Performance Shares to be
granted or outstanding pursuant to Section 4 hereof shall be appropriately
adjusted by the Board, whose determination

 

8


 

shall be conclusive; provided, however, that fractional Performance Shares shall
be rounded to the nearest whole Performance Share.

 

4.5                                 Dividends.  No dividends or dividend
equivalents are payable on Performance Shares.

 

4.6                                 Conversion of EVA Bank Balances.  Effective
as of June 23, 2005, the EVA bonus bank balances of the Non-Employee Directors
under subsection 8.1 of the SPX Corporation 1997 Non-Employee Directors’
Compensation Plan (the “Bank Balances”) shall be converted into Performance
Shares.  For each applicable Non-Employee Director, his or her Bank Balance as
of June 22, 2005 shall be converted into such number of Performance Shares as is
equal to such Bank Balance as of June 22, 2005 divided by the Fair Market Value
of SPX Common Stock on June 22, 2005 (rounding up for fractional shares).  Such
Performance Shares shall be granted to the applicable Non-Employee Director on
June 23, 2005 and shall vest in three equal annual installments on the first,
second and third anniversaries of such grant date (provided the Non-Employee
Director is still a member of the Board as of the applicable date).  Any
unvested portion of such Performance Shares shall be forfeited and cancelled
upon the date on which the Non-Employee Director ceases to be a member of the
Board for any reason other than death, disability or retirement from the Board
after attaining age seventy.  Notwithstanding the foregoing, any unvested
Performance Shares (which have not been forfeited and cancelled pursuant to the
preceding sentence) shall vest upon the earlier of (i) the date on which the
Non-Employee Director ceases to be a member of the Board due to the death or
disability of the Non-Employee Director, (ii) the retirement of the Non-Employee
Director from the Board after attaining age seventy or (iii) a Change of
Control.  The Performance Shares granted under this subsection 4.6 shall be
subject to all provisions of the Plan other than Sections 4.1 and 4.2.

 

9


 


SECTION 5.  AMENDMENT AND TERMINATION


 

The Board reserves the right to modify, amend or terminate this Plan in whole or
in part, effective as of any specified date.  The Plan shall continue in effect
without limit unless and until the Board otherwise determines.

 

To the extent any provision of the Plan or action by the Board or Company would
subject any Non-Employee Director to liability for interest or additional taxes
under Code Section 409A, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.  It is intended that the
Plan will comply with Code Section 409A to the extent applicable, and the Plan
shall be interpreted and construed on a basis consistent with such intent.  The
Plan may be amended in any respect deemed necessary (including retroactively) by
the Board in order to preserve compliance with or exemption from Code
Section 409A.  For purposes of this Plan, a “retirement” (or other similar term
having a similar import) under this Plan shall have the same meaning as a
“separation from service” as defined in Code Section 409A.  The preceding shall
not be construed as a guarantee of any particular tax effect for Plan benefits.

 

10


 


SECTION 6.  MISCELLANEOUS


 

6.1                                 Administration.  The Board shall have
complete power and discretionary authority to interpret and administer the Plan,
and make factual determinations thereunder, including the power to determine the
rights or eligibility of Non-Employee Directors and any other persons, and the
amounts of their benefits under the Plan, and to remedy ambiguities,
inconsistencies or omissions, and any such interpretations and determinations
shall be conclusive and binding on all parties.  The Board may establish such
rules and regulations with respect to the proper administration of the Plan as
it may determine, and may amend or revoke any rule or regulation so
established.  No benefits shall be payable from this Plan if the Board
determines in its sole discretion that such person is not entitled to such
benefits.

 

6.2                                 Delegation.  The Board has the authority to
delegate any of its powers under this Plan to any other person, persons, or
committee.  This person, persons, or committee may further delegate its reserved
powers to another person, persons, or committee as they see fit.  Any delegation
or subsequent delegation shall include the same full, final and discretionary
authority that the Board has listed herein and any decisions, actions or
interpretations made by any delegate shall have the same ultimate binding effect
as if made by the Board.

 

6.3                                 Rights of Directors.  Neither the Plan nor
any action taken hereunder shall be construed as giving any Non-Employee
Director any right to continue to serve as a member of the Board or otherwise to
be retained in the service of the Company.

 

6.4                                 Funding Not Required.

 


(A)                                  NEITHER A NON-EMPLOYEE DIRECTOR NOR ANY
OTHER PERSON SHALL HAVE ANY INTEREST IN ANY FUND OR IN ANY SPECIFIC ASSET OF THE
COMPANY BY REASON OF ANY PERFORMANCE SHARES GRANTED TO SUCH NON-EMPLOYEE
DIRECTOR, NOR THE RIGHT TO EXERCISE ANY OF THE RIGHTS OR PRIVILEGES OF A
SHAREHOLDER WITH RESPECT TO ANY PERFORMANCE SHARE GRANTED TO A NON-EMPLOYEE
DIRECTOR, NOR THE RIGHT TO RECEIVE ANY DISTRIBUTION UNDER THE PLAN EXCEPT AS
EXPRESSLY PROVIDED HEREIN.


 


(B)                                 DISTRIBUTIONS HEREUNDER SHALL BE MADE FROM
THE GENERAL FUNDS OF THE COMPANY OR FROM A GRANTOR TRUST ESTABLISHED (AT THE
COMPANY’S DISCRETION) FOR PURPOSES OF ASSURING THAT FUNDS WILL BE AVAILABLE TO
SATISFY THE OBLIGATIONS OF THE COMPANY WITH RESPECT TO THE PAYMENTS HEREUNDER,
AND THE RIGHTS OF THE NON-EMPLOYEE DIRECTOR (OR ANY OTHER PERSON) SHALL BE THOSE
OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY.  IF SUCH GRANTOR TRUST IS
ESTABLISHED, HOWEVER, INDIVIDUALS ENTITLED TO BENEFITS HEREUNDER SHALL NOT HAVE
ANY IDENTIFIABLE INTEREST IN ANY SUCH FUNDS, ACCOUNTS OR ASSETS OF SUCH TRUST
NOR SHALL SUCH INDIVIDUALS BE ENTITLED TO ANY PREFERENCE OR PRIORITY WITH
RESPECT TO THE ASSETS OF SUCH

 

11


 


TRUST.  THE ASSETS OF THE GRANTOR TRUST WOULD STILL BE AVAILABLE TO JUDGMENT
CREDITORS OF THE COMPANY AND TO ALL CREDITORS IN THE EVENT OF THE COMPANY’S
INSOLVENCY OR BANKRUPTCY.  NOTHING CONTAINED IN THE PLAN (OR ANY PLAN
COMMUNICATION) SHALL CONSTITUTE A GUARANTY BY THE COMPANY OR ANY OTHER ENTITY OR
PERSON THAT THE ASSETS OF THE COMPANY WILL BE SUFFICIENT TO PAY ANY BENEFIT
HEREUNDER.


 

6.5                                 Non-Alienation.  Performance Shares may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, whether voluntarily or involuntarily or by operation of law;  any
attempt to anticipate, alienate, sell, transfer, assign, pledge, or encumber in
contradiction of this provision shall be void.

 

6.6                                 Tax Withholding.  The Company may withhold
from the distribution of any payment hereunder the amount necessary to satisfy a
Non-Employee Director’s (or beneficiary’s) federal, state and local withholding
tax requirements.

 

6.7                                 Indemnification.  Each person who is or
shall have been a member of the Board shall be indemnified and held harmless by
the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him in connection with or resulting from
any claim, action, suit or proceeding to which he may be a party or in which he
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by him in settlement thereof, with
the Company’s approval, or paid by him in satisfaction of any judgment in any
such action, suit or proceeding against him, provided he shall give the Company
an opportunity, at its expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

6.8                                 Requirements of Law.  The Plan and any
Performance Share grants shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

6.9                                 Governing Law.  The Plan (including, without
limitation, any rules, regulations, determinations or decisions made by the
Board or Company relating to the Plan) shall be construed and administered
exclusively in accordance with applicable federal laws and the laws of the State
of Delaware, without regard to its conflict of laws principles.

 

12


 

6.10                           Construction.  In the construction of the Plan,
the masculine shall include the feminine and the singular shall include the
plural in all cases where such meanings would be appropriate.  Any headings used
herein are included for ease of reference only, and are not to be construed so
as to alter the terms hereof.

 

13
